14‐1958‐cv 
      Hendrickson v. United States 
       
 1                                    UNITED STATES COURT OF APPEALS 
 2                                        FOR THE SECOND CIRCUIT
 3 
 4                                            August Term 2014 
 5     
 6                        (Argued: March 25, 2015          Decided: June 30, 2015) 
 7                                                   
 8                                         No. 14‐1958‐cv 
 9                                                   
10                             –––––––––––––––––––––––––––––––––––– 
11                                                   
12                       WILLIAM R. HENDRICKSON AND PATRICIA HENDRICKSON, 
13                                       Plaintiffs‐Appellees, 
14                                                   
15                                                ‐v.‐ 
16                                                   
17                                   UNITED STATES OF AMERICA, 
18                                      Defendant‐Appellant. 
19                                                   
20                             –––––––––––––––––––––––––––––––––––– 
21     
22    Before:       WINTER, LIVINGSTON, and CHIN, Circuit Judges. 
23     
24           Appeal from the March 25, 2014 and May 20, 2014 judgments of the United 
25    States  District  Court  for  the  Western  District  of  New  York  (Michael  A.  Telesca, 
26    Judge)  granting  Plaintiffs‐Appellees’  motion  to  enforce  a  settlement  agreement 
27    signed by Plaintiffs and the United States in 1985. The United States argues that 
28    the district court lacked jurisdiction to enforce the settlement agreement because 
29    the district court’s 1985 dismissal order failed expressly to reserve jurisdiction or 
30    to incorporate the terms of the settlement agreement. We agree. Under Kokkonen 
31    v.  Guardian  Life  Insurance  Company  of  America,  511  U.S.  375  (1994),  the  district 
32    court’s signature on the settlement agreement, dated more than three weeks after 
33    the  case  was  dismissed,  was  insufficient  to  retain  jurisdiction  over  the  case. 


                                                      1 
       
 1    Accordingly, we VACATE the judgment below and REMAND with instructions to 
 2    transfer this matter to the Court of Federal Claims. 
 3     
 4                                            
 5                                           STEPHEN  G.  SCHWARZ,  Faraci  Lange,  LLP, 
 6                                           Rochester, NY, for Plaintiffs‐Appellees. 
 7     
 8                                           JOSHUA  WALDMAN  (Michael S. Raab,  on the 
 9                                           brief),  Civil  Division,  Appellate  Staff,  U.S. 
10                                           Department  of  Justice,  Washington,  D.C., 
11                                           for  Joyce  R.  Branda,  Acting  Assistant 
12                                           Attorney  General,  and  William  J.  Hochul, 
13                                           Jr.,  United  States  Attorney,  for  Defendant‐
14                                           Appellant. 
15                                            
16     
17    DEBRA ANN LIVINGSTON, Circuit Judge: 

18           This  appeal  arises  from  an  attempt  to  enforce  a  settlement  agreement 

19    signed  by  Plaintiffs‐Appellees  William  and  Patricia  Hendrickson,  the  United 

20    States, and the district court more than thirty years ago. In 1985, the district court 

21    clearly  indicated  its  approval  of  the  terms  of  a  settlement  agreement  resolving 

22    Plaintiffs’  suit  against  the  United  States;  in  2013,  Plaintiffs  allege,  the  United 

23    States fell out of compliance with certain payment obligations contained in that 

24    agreement.  This  case  requires  us  to  decide  whether  the  actions  taken  by  the 

25    district  court  in  1985—verbally  expressing  approval  of  the  settlement  terms, 

26    dismissing the case on the merits in a brief order, and subsequently signing and 



                                                    2 
       
 1    so‐ordering  the  parties’  settlement  agreement—sufficed  to  retain  jurisdiction 

 2    over  the  enforcement  of  the  agreement.  Because  the  district  court’s  order  of 

 3    dismissal failed expressly to retain jurisdiction or to incorporate the terms of the 

 4    agreement,  and  because  the  district  court’s  so‐ordering  of  the  settlement 

 5    agreement  took  place  after  the  court  had  already  relinquished  jurisdiction  over 

 6    the case and was thus ineffective to retain it, we conclude that the district court 

 7    did  not  have  jurisdiction  over  the  enforcement  of  the  settlement  agreement. 

 8    Accordingly,  we  vacate  the  district  court’s  orders  enforcing  the  agreement  and 

 9    denying  the  United  States’  motion  for  reconsideration,  and  we  remand  to  the 

10    district  court  with  instructions  to  transfer  this  case  to  the  Court  of  Federal 

11    Claims. 

12                                        BACKGROUND 

13           In 1982, William Hendrickson and Patricia Hendrickson brought an action 

14    against  the  United  States  in  the  United  States  District  Court  for  the  Western 

15    District of New York pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b). 

16    Plaintiffs sought monetary damages from the United States for injuries sustained 

17    in  an  automobile  accident.  The  case  proceeded  to  trial  in  1985. After  two  and  a 




                                                   3 
       
 1    half  days  of  trial,  however,  on  March  29,  1985,  the  parties  informed  the  district 

 2    court that they had reached a settlement.  

 3           At  the  March  29  hearing,  the  district  court  (Michael  A.  Telesca,  Judge), 

 4    informed that the United States was to provide periodic future payments as part 

 5    of the settlement, told the parties to “[s]pread the settlement on the record.” J.A. 

 6    9.  After  hearing  the  general  terms  of  the  agreement  and  ascertaining  that 

 7    Plaintiffs  consented  to  them,  the  district  court  stated,  “I  will  approve  it.  I  will 

 8    dismiss  the  action  and  I  think  it’s  an  excellent  settlement  for  you.”  J.A.  14.  The 

 9    court  then  informed  counsel  that  an  order  of  discontinuance  would  be  entered, 

10    “so  there  won’t  be  anything  else  for  you  to  do  here.  This  matter  is  settled  here 

11    and  discontinued  off  our  calendar.  Whatever  paperwork  you  have  to  do,  do  it 

12    between the two of you.” J.A. 15. 

13           A few days later, on April 2, 1985, the Clerk of Court entered an order of 

14    dismissal signed by the district judge. The order read, in its entirety, “The Court 

15    having been advised by the counsel for the parties that the above action has been 

16    settled; IT IS ORDERED that this action is hereby dismissed without costs and on 

17    the merits.” J.A. 17. The April 2 order of dismissal is the last entry to appear on 

18    the district court’s docket sheet.  



                                                     4 
       
 1           On April 29, 1985, nearly a month later, the parties signed and submitted 

 2    to  the  district  court  a  “Stipulation  for  Compromise  Settlement  Pursuant  to  28 

 3    U.S.C.  § 2677”  (“Settlement  Agreement”)  that  provided  the  final  terms  of  the 

 4    settlement, including the precise amounts of the payments the United States had 

 5    agreed  to  make.  Paragraph  3  of  the  Settlement Agreement  provided  that  “[t]he 

 6    execution  of  this  agreement  and  approval  by  the  Court  to  provide  such  future 

 7    periodic  payments  shall  constitute  a  complete  release”  regarding  any  future 

 8    claims  arising  from  the  events  that  had  resulted  in  Plaintiffs’  pending  suit.  J.A. 

 9    19.  The  district  court  signed  the  Settlement Agreement  on  the  same  date  it  was 

10    submitted,  underneath  a  notation  that  read  “SO  ORDERED.”  J.A.  25.  The 

11    Settlement  Agreement,  for  unknown  reasons,  does  not  appear  on  the  district 

12    court’s docket sheet. Pursuant to its terms, the United States agreed, inter alia, to 

13    provide for periodic future payments to Plaintiffs by purchasing an annuity from 

14    Executive  Life  Insurance  Company  of  New  York  (“ELNY”).  The  United  States 

15    purchased  such  an  annuity,  and  for  28  years  Plaintiffs  received  monthly 

16    payments from ELNY.  

17           The matter returned to federal court in October 2013, almost 30 years after 

18    the parties’ settlement, when Plaintiffs filed a motion in the Western District, on 



                                                    5 
       
 1    the  same  docket,  styled  a  “Motion  to  Enforce  a  Compromise  Settlement.”1  In 

 2    support  of  this  motion,  Plaintiffs  filed  an  affidavit  stating  that  ELNY  was 

 3    undergoing liquidation, and that Plaintiffs’ annuity payments had been reduced 

 4    by fifty percent as a result. Plaintiffs alleged that, pursuant to the 1985 Settlement 

 5    Agreement,  the  United  States was  obligated  to make  up the  difference  between 

 6    the periodic payments promised in the agreement and the now‐reduced amounts 

 7    being  paid  by ELNY.  The  United  States,  in  response,  urged  the district  court to 

 8    deny  Plaintiffs’  motion  for  lack  of  subject  matter  jurisdiction,  arguing  that  the 

 9    district  court  had  failed,  in  1985,  to  take  the  steps  required  to  maintain 

10    jurisdiction  over  enforcement  of  the  Settlement  Agreement  under  the  Supreme 

11    Court’s decision in Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375 

12    (1994).2 

                                                    
                As we have noted before, the Federal Rules of Civil Procedure do not provide 
                 1

      for such a motion. In re Am. Exp. Fin. Advisors Sec. Litig., 672 F.3d 113, 124 n.9 (2d Cir. 
      2011).  Nevertheless, we have over the years reviewed judgments ruling on purported 
      motions to enforce without addressing the “potential error of terminology,” id.; see, e.g., 
      StreetEasy,  Inc.  v.  Chertok,  752  F.3d  298,  306  (2d  Cir.  2014),  and,  concluding  that  the 
      district court’s judgment presents an appealable question, we do so here. 

                After briefing had closed before the district court, the United States submitted a 
                 2

      letter raising for the first time the argument that the Federal Tort Claims Act’s waiver of 
      sovereign  immunity  does  not  apply  to  an  action  seeking  to  enforce  a  settlement 
      agreement. Because we decide that  the  district  court lacked subject matter jurisdiction 
      over this case, we need not and do not reach the sovereign immunity issues raised by 
      the United States and decided by the district court. 
                                                       6 
       
 1          The district court, in an order dated March 25, 2014, concluded that it had 

 2    retained  jurisdiction  to  enforce  the  1985  Settlement Agreement  by  indicating  its 

 3    approval of the terms of the parties’ settlement, and particularly by so‐ordering 

 4    the  Settlement  Agreement  itself  on  April  29,  1985.  Relying  on  our  decision  in 

 5    Perez v. Westchester County Dept. of Corrections, 587 F.3d 143 (2d Cir. 2009), which 

 6    addresses  the  “prevailing  party”  requirement  for  fee  awards  pursuant  to  42 

 7    U.S.C. § 1988(b), the court held that “in cases where a Judge has made the actual 

 8    settlement agreement an Order of the Court, . . . the court has placed its ‘judicial 

 9    imprimatur’ on the agreement, and therefore may act to enforce the agreement.” 

10    Hendrickson  v.  United  States,  No.  82‐cv‐621T,  2014  WL  1224715,  at  *3  (W.D.N.Y. 

11    Mar.  25,  2014).  Proceeding  to  the  merits,  the  district  court  held  that  the 

12    Settlement Agreement  obligated  the  United  States  to  ensure  the  ongoing  future 

13    payments  undertaken  by  ELNY,  and  it  ordered  the  United  States  to  pay  the 

14    difference between the amounts contained in the Settlement Agreement and the 

15    benefits that the Plaintiffs were then receiving from ELNY. Id. at *7. The United 

16    States  moved  for  reconsideration,  which  motion  the  district  court  denied  in  an 

17    order dated May 20, 2014. Hendrickson v. United States, No. 82‐cv‐621T, 2014 WL 




                                                  7 
       
 1    2112575  (W.D.N.Y.  May  20,  2014).  The  United  States  timely  appealed  both  the 

 2    March 25 and May 20 orders. 

 3                                          DISCUSSION 

 4                                                 I. 

 5           We review de novo a district court’s legal determination regarding its own 

 6    subject matter jurisdiction. Rogers v. Petroleo Brasileiro, S.A., 673 F.3d 131, 136 (2d 

 7    Cir.  2012).  “Federal  courts  are  courts  of  limited  jurisdiction”  that  “possess  only 

 8    that  power  authorized  by  Constitution  and  statute.”  Kokkonen,  511  U.S.  at  377 

 9    (citation  omitted).  In  keeping  with  this  principle,  a  district  court  “does  not 

10    automatically  retain  jurisdiction  to  hear  a  motion  to  enforce”  a  settlement 

11    agreement  simply  by  virtue  of  having  disposed  of  the  original  case.  In  re  Am. 

12    Express Fin. Advisors Sec. Litig., 672 F.3d 113, 134 (2d Cir. 2011). Instead, a motion 

13    to  enforce  a  settlement  agreement  is  fundamentally  “a  claim  for  breach  of  a 

14    contract,  part  of  the  consideration  of  which  was  dismissal  of  an  earlier  federal 

15    suit,”  Kokkonen,  511  U.S.  at  381,  and  therefore  “requires  its  own  basis  for 

16    jurisdiction,” id. at 378. 

17           In some circumstances, that basis may be found in the doctrine of ancillary 

18    jurisdiction,  which  allows  a  district  court  to  decide  matters  that  are  “factually 



                                                    8 
       
 1    interdependent”  with  another  matter  before  the  court,  or  to  take  actions 

 2    necessary  “to  manage  its  proceedings,  vindicate  its  authority,  and  effectuate  its 

 3    decrees.” Id.  at  379‐80. But  to retain  ancillary  jurisdiction  over  enforcement  of a 

 4    settlement  agreement,  Kokkonen  prescribes  that  a  district  court’s  order  of 

 5    dismissal  must  either  (1)  expressly  retain  jurisdiction  over  the  settlement 

 6    agreement, or (2) incorporate the terms of the settlement agreement in the order. 

 7    Id.  at  381;  see  also  StreetEasy,  Inc.  v.  Chertok,  752  F.3d  298,  305  (2d  Cir.  2014) 

 8    (reiterating these two Kokkonen alternatives).  

 9           The  district  court  in  this  case,  and  Plaintiffs  in  their  briefing,  endeavor  to 

10    fashion  a  third  category  of  cases  in  which  a  district  court  may  retain  ancillary 

11    jurisdiction  to  enforce  a  settlement  agreement:  cases  in  which  “the  court  has 

12    placed  its  ‘judicial  imprimatur’  on  the  agreement.”  Hendrickson,  2014  WL 

13    1224715,  at  *3.  The  district  court  relied  on  our  decision  in  Perez  v.  Westchester 

14    County,  587  F.3d  143,  which  it  construed  as  “holding  that  where  the  District 

15    Court Judge ‘judicially sanctioned’ the settlement, the court retained jurisdiction 

16    over  enforcement  of  the  settlement.”  Hendrickson,  2014  WL  1224715,  at  *3.  This 

17    characterization,  however,  turns  Perez  completely  on  its  head.  Perez  is  a  case 

18    about the “prevailing party” requirement under federal fee‐shifting statutes, and 



                                                     9 
       
 1    its  concern  is  with  the  Supreme  Court’s  directive  that  a  party  must  “achieve 

 2    some  material  alteration  of  the  legal  relationship  of  the  parties”  which  is 

 3    “judicially sanctioned” in order to qualify as a “prevailing party.” Perez, 587 F.3d 

 4    at 149 (quoting Roberson v. Giuliani, 346 F.3d 75, 79 (2d Cir. 2003)); see Buckhannon 

 5    Bd. & Care Home, Inc. v. W. Va. Dept. of Health & Human Res., 532 U.S. 598, 604‐05 

 6    (2001)).  Having  determined  in  Perez  that  the  district  court’s  order  of  dismissal 

 7    satisfied Kokkonen by “explicitly . . . incorporat[ing] the terms of the agreement” 

 8    between  the  parties,  Perez,  587  F.3d  at  151  n.6,  we  found  that  to  be  strong 

 9    evidence  that  the  settlement  “bore  the  imprimatur  of  the  District  Court,”  and 

10    therefore  that  the  plaintiffs  were  “prevailing  parties”  entitled  to  receive 

11    attorneys’  fees,  id.  at  152‐53.  Thus,  Perez  does  not  categorically  say  that  where 

12    there is “judicial imprimatur,” there is also jurisdiction under Kokkonen. Rather, it 

13    says  the  near  reverse:  that  where  there  is  jurisdiction  under  Kokkonen,  this 

14    constitutes strong evidence of “judicial imprimatur” for fee‐shifting purposes. 

15           We  acknowledge  that  dicta  in  our  decision  in  In  re  American  Express 

16    Financial  Advisors  Securities  Litigation,  672  F.3d  113,  which  appears  similarly  to 

17    mischaracterize  Perez,  may  have  encouraged  the  district  court’s  mistake.  The 

18    district  court’s  order  of  dismissal  in  In  re  American  Express  explicitly  retained 



                                                   10 
       
 1    jurisdiction over “all matters relating to this Action and the Settlement,” clearly 

 2    satisfying the first prong of Kokkonen. Id. at 134. We noted as an aside, however, 

 3    that  Perez  had  indicated  that  “where  ‘there  is  ample  evidence  that  the  District 

 4    Court intended to place its judicial imprimatur on a settlement,’ the court retains 

 5    jurisdiction  to  oversee  the  enforcement  of  the  agreement.”  Id.  (alterations 

 6    omitted)  (quoting  Perez,  587  F.3d  at  152).  We  could  not  have  meant  this 

 7    observation,  however,  to  establish  a  new  route  to  retaining  jurisdiction  in 

 8    addition  to  those  prescribed  by  Kokkonen.  Allowing  a  district  court  to  retain 

 9    jurisdiction on such a basis would directly contradict Kokkonen’s admonition that 

10    a “judge’s mere awareness and approval of the terms of the settlement agreement 

11    do  not  suffice  to  make  them  part  of  his  order”  and  thus  to  create  ancillary 

12    jurisdiction. Kokkonen, 511 U.S. at 381. In addition, as discussed above, construing 

13    Perez—a  fee‐shifting  case—to  create  a  jurisdictional  rule  clearly  would  be 

14    incompatible  with  Perez  itself.  And  if  there  were  any  lingering  doubt  as  to  the 

15    legal  force  of  this  particular  obiter  dictum,  it  should  have  been  removed  by  our 

16    most  recent  ancillary  jurisdiction  decision,  StreetEasy,  Inc.  v.  Chertok,  which 

17    correctly recites Kokkonen’s two options for retaining jurisdiction, and makes no 

18    mention of the concept of “judicial imprimatur.” 752 F.3d at 306. 



                                                   11 
       
 1           The district court’s conclusion that its own stamp of “judicial imprimatur” 

 2    alone  could  support  its  exercise  of  ancillary  jurisdiction  over  the  settlement 

 3    agreement  was  therefore  error.  We  take  this  opportunity  to  reaffirm  Kokkonen’s 

 4    longstanding  rule  that  there  are  only  two  ways  in  which  a  district  court  may 

 5    retain ancillary jurisdiction to enforce the terms of a settlement agreement: it may 

 6    “expressly retain jurisdiction over enforcement of the agreement” in an order of 

 7    the  court,  or  it  may  “incorporate  .  .  .  the  terms  of  that  agreement”  in  such  an 

 8    order. StreetEasy, 752 F.3d at 305. “[M]erely acknowledg[ing] the existence of the 

 9    settlement  that  precipitated  the  dismissal”  will  not  suffice,  id.,  and  neither  will 

10    the  “unexpressed  intent”  of  the  parties  or  the  district  court,  In  re  Phar‐Mor,  Inc. 

11    Sec. Litig., 172 F.3d 270, 275 (3d Cir. 1999), quoted in StreetEasy, 752 F.3d at 306. We 

12    must  thus  decide  whether  either  of  Kokkonen’s  two  ancillary  jurisdiction 

13    requirements was satisfied here. 

14                                                  II. 

15           The dismissal order in this case, entered on April 2, 1985, mentions that the 

16    parties had reached a settlement, but it does not contain any language retaining 

17    jurisdiction  over  the  enforcement  of  that  settlement.  And  although  the  general 

18    terms  of  the  settlement  were  known  to  the  court,  having  been  spread  on  the 



                                                    12 
       
 1    record at a recent hearing, those terms are not incorporated into the brief order of 

 2    dismissal. Thus, the April 2 dismissal order, standing alone, does not meet either 

 3    of  Kokkonen’s  requirements,  and  cannot  support  the  district  court’s  exercise  of 

 4    ancillary jurisdiction over the settlement agreement. Plaintiffs contend, however, 

 5    that  the  so‐ordered  Settlement  Agreement,  signed  April  29,  1985,  either:  (1)  is 

 6    itself  a  court  order  incorporating  the  terms  of  the  Settlement Agreement;  or  (2) 

 7    had  the  effect  of  modifying  the April  2  dismissal  order  to  include  those  terms, 

 8    and that Kokkonen is satisfied in either case. We address these arguments in turn.  

 9              A. Did the April 29 Post‐Dismissal Order Itself Retain Jurisdiction? 

10           When a district court issues a final decision, it “disassociates itself from a 

11    case,” Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 42 (1995), and its jurisdiction 

12    over  that  case  comes  to  an  end,  except  for  certain  collateral  matters  especially 

13    reserved by precedent or by the Federal Rules, see, e.g., Cooter & Gell v. Hartmax 

14    Corp.,  496  U.S.  384,  396  (1990)  (Rule  11  sanctions);  Fed.  R.  Civ.  P.  54(d)(2)(B) 

15    (attorneys’ fees); Fed. R. Civ. P. 60(b) (motions for relief from judgment). Indeed, 

16    the whole premise of Kokkonen is that a district court’s power to issue new orders 

17    regarding  a  settlement  agreement  is  terminated  by  the  dismissal  of  the 

18    underlying  case,  unless  special  measures  are  taken.  Two  of  our  sister  circuits 



                                                   13 
       
 1    have  accordingly  held  that  a  district  court  seeking  to  retain  jurisdiction  over  a 

 2    settlement agreement must take one of the steps prescribed by Kokkonen before a 

 3    case  is  dismissed:  a  post‐dismissal  order,  necessarily  issued  by  a  court  that  has 

 4    already  lost  jurisdiction  over  the  case,  is  ineffective.  See  SmallBizPros,  Inc.  v. 

 5    MacDonald,  618  F.3d  458,  463  (5th  Cir.  2010)  (“[T]o  ensure  that  jurisdiction  is 

 6    retained  so  a  district  court  has  the  power  to  enforce  the  terms  of  a  settlement 

 7    agreement,  .  .  .  all  of  the  requirements  for  retaining  jurisdiction  must  be  met  at 

 8    the time” of dismissal.); Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1279 

 9    (11th  Cir.  2012)  (“[A]  district  court  cannot  retain  jurisdiction  by  issuing  a 

10    postdismissal order to that effect.”). As the Fifth Circuit has said, “any action by 

11    the  district  court  after  the  filing  of  .  .  .  a  stipulation  [of  dismissal]  can  have  no 

12    force  or  effect  because  the  matter  has  already  been  dismissed,”  and  therefore 

13    amounts  to  mere  “awareness  and  approval  of  the  settlement  terms,”  which  is 

14    insufficient under Kokkonen. SmallBizPros, 618 F.3d at 463‐64.  

15           The  difficulty  with  Plaintiffs’  first  argument,  then,  is  clear:  the  April  29 

16    Settlement Agreement came nearly a month after the April 2 dismissal order, and 

17    thus was signed by a court that had already relinquished its jurisdiction over the 

18    underlying case. Whatever legal force the so‐ordering of the April 29 Settlement 



                                                       14 
       
 1    Agreement  might  have  had  if  filed  prior  to  the  district  court’s  order  of 

 2    dismissal—a question on which we take no position—“[a]fter‐the‐fact statements 

 3    and actions of the parties, and even of the district court, cannot create ancillary 

 4    jurisdiction where such jurisdiction was not retained upon dismissal.” StreetEasy, 

 5    752 F.3d at 306. 

 6           Plaintiffs  seek  to  distinguish  SmallBizPros  and  Anago  on  the  ground  that 

 7    the underlying actions in those cases were dismissed by voluntary stipulation of 

 8    the  parties  under  Federal  Rule  of  Civil  Procedure  41(a)(1),  while  the  original 

 9    action  in  this  case  was  dismissed  by  the  court  upon  the  consent  of  the  parties 

10    under Rule 41(a)(2). This is a distinction without a difference. Kokkonen expressly 

11    contemplates  that  a  court  may  take  the  same  steps  to  retain  jurisdiction  over  a 

12    settlement  agreement  whether  a  case  is  dismissed  under  Rule  41(a)(1)  or  Rule 

13    41(a)(2).  Kokkonen,  511  U.S.  at  381‐82.  We  therefore  join  the  Fifth  and  Eleventh 

14    Circuits in holding that, once a case has been dismissed with prejudice, a district 

15    court’s post‐dismissal actions cannot confer upon the court ancillary jurisdiction 

16    to  enforce  a  settlement  agreement.  Thus,  because  the  district  court  in  this  case 

17    dismissed  the  underlying  action  on  the  merits  on  April  2,  its  subsequent  so‐




                                                  15 
       
 1    ordering  of  the  settlement  agreement  did  not  establish  jurisdiction  over  the 

 2    enforcement of that agreement. 

 3              B. Did  the April  29  Post‐Dismissal  Order  Modify  the April  2  Order, 
 4                  so as to Retain Jurisdiction? 
 5                   
 6           Plaintiffs’  next  argument—that  the April  29  so‐ordering  of  the  Settlement 

 7    Agreement constituted a “correction” of the April 2 dismissal order pursuant to 

 8    Federal Rule of Civil Procedure 60(a), incorporating the settlement terms into the 

 9    original  dismissal  order—likewise  fails.  Rule  60(a)  permits  a  court  to  “correct  a 

10    clerical mistake or a mistake arising from oversight or omission whenever one is 

11    found in a judgment, order or other part of the record,” either “on motion or on 

12    its own.” Plaintiffs’ argument appears to be that the April 2 dismissal order was 

13    always meant to “embody the settlement contract,” Kokkonen, 511 U.S. at 381, and 

14    that  the  district  court’s  so‐ordering  of  the  final  agreement  nearly  a  month  later 

15    was  an  attempt  to  correct  this  deficiency.  As  Plaintiffs  themselves  concede, 

16    however,  “on April  2,  1985  .  .  .  the  terms  of  the  settlement  .  .  .  were  still  being 

17    finalized.”  Appellees’  Br.  at  7.  It  thus  cannot  have  been  a  “mistake”  for  the 

18    district  court’s April  2  order  of  dismissal  not  to  include them. Additionally,  the 

19    so‐ordered  Settlement  Agreement  does  not  even  mention  the  prior  dismissal 

20    order that Plaintiffs contend it was intended to “correct,” much less identify any 

                                                      16 
       
 1    “oversight” in the dismissal order that required correction. Plaintiffs’ attempt to 

 2    cast  the  so‐ordering  of  the  Settlement  Agreement  as  a  “correction”  of  the 

 3    dismissal order is thus unavailing.3 

 4            The  district  court  and  the  parties  may  well  have  intended  for  the  district 

 5    court to continue to exercise jurisdiction over the Settlement Agreement, and to 

 6    have the power to enforce its terms. Jurisdiction, however, “is a strict master and 

 7    inexact compliance is no compliance.” SmallBizPros, 618 F.3d at 464. Because the 

 8    so‐ordered  Settlement  Agreement  was  issued  after  the  district  court  had 

 9    dismissed  the  case,  “the  only  order  here  was  that  the  suit  be  dismissed,  a 

10    disposition  that  is  in  no  way  flouted  or  imperiled  by  the  alleged  breach  of  the 

11    settlement agreement.” Kokkonen, 511 U.S. at 380. Plaintiffs’ claim that the United 

12    States  breached  the  terms  of  the  Settlement Agreement  thus  does  not  implicate 

13    the district court’s need to “vindicate its authority” or “effectuate its decrees.” Id. 
                                                    
              3 We express no view as to whether it would have been appropriate under Rule 
      60(a)  for  the  district  court  to  issue  an  amended  judgment  retaining  jurisdiction  over 
      enforcement of the Settlement Agreement had the court actually done so. Cf. F.A.C., Inc. 
      v. Cooperativa de Seguros de Vida de P.R., 449 F.3d 185, 191 (1st Cir. 2006) (holding that the 
      district court retained jurisdiction under an amended judgment issued pursuant to Rule 
      60  but  the  defendant  had  forfeited  a  potentially  “plausible  objection”  that  it  was  “a 
      mistake  to  amend  the  judgment”).    Likewise,  we  express  no  view  as  to  whether  the 
      district court would have had authority under Rule 60(b) to vacate the judgment, as a 
      court  may  act  pursuant  to  Rule  60(b)  only  “[o]n  motion”  made  “no  more  than  a  year 
      after  the  entry  of  the  .  .  .  order,”  Fed.  R.  Civ.  P.  60(c)(1),  and  Plaintiffs  made  no  such 
      motion here. 

                                                          17 
       
 1    This  being  the  case,  the  district  court’s  conclusion  that  enforcement  of  the 

 2    Settlement Agreement was within its ancillary jurisdiction was error. 

 3                                                     III. 

 4           When a district court lacks ancillary jurisdiction over the enforcement of a 

 5    settlement  agreement,  “enforcement  of  the  settlement  agreement  is  for  state 

 6    courts, unless there is some independent basis for federal jurisdiction.” Kokkonen, 

 7    511 U.S. at 382. In this case, Plaintiffs have not identified such an “independent 

 8    basis for federal jurisdiction,” and there appears to be none in the district courts. 

 9    “Controversies to which the United States shall be a Party” are, of course, within 

10    the Article  III  jurisdiction  of  the  federal  courts,  U.S.  Const.  art.  III  § 2,  cl.  1,  but 

11    this  is  not  the  end  of  the  inquiry:  because  the  district  courts  have  only  that 

12    jurisdiction which Congress confers upon them by statute, see Sheldon v. Sill, 49 

13    U.S.  441,  449  (1850),  a  case  must  be  within  both  a  court’s Article  III  jurisdiction 

14    and  its  statutory  jurisdiction,  see  Kokkonen,  511  U.S.  at  377  (“Federal  courts  .  .  . 

15    possess  only  that  power  authorized  by  Constitution  and  statute.”).  In  many 

16    circumstances, the district courts are statutorily granted jurisdiction over cases to 

17    which  the  United  States  is  a  party,  see,  e.g.,  28  U.S.C.  § 1345  (jurisdiction  where 

18    United  States  is  plaintiff);  28  U.S.C.  § 1346(b)  (jurisdiction  in  tort  suits  where 



                                                       18 
       
 1    United States is defendant). A contract claim against the United States, however, 

 2    is an exception to that general rule: such claims do not fall within the statutory 

 3    jurisdiction of the district courts if the claim is for an amount exceeding $10,000. 

 4    See  28  U.S.C.  § 1346(a).  Here,  Plaintiffs  are  seeking  significantly  more  than 

 5    $10,000  from  the  United  States,  on  what  is  “essentially  [a]  state‐law  contract 

 6    claim[].”  In  re  Am.  Express,  672  F.3d  at  134.  The  district  court  thus  had  neither 

 7    ancillary  jurisdiction  nor  any  “independent  basis”  for  its  jurisdiction,  and  we 

 8    vacate  the  district  court’s  orders  granting  Plaintiffs’  motion  to  enforce  the 

 9    settlement agreement and denying the United States’ motion for reconsideration. 

10            Claims like Plaintiffs’ claim under the Settlement Agreement do, however, 

11    fall within the ambit of the Tucker Act, which grants the Court of Federal Claims 

12    jurisdiction  over  “any  claim  against  the  United  States  founded  .  .  .  upon  any 

13    express  or  implied  contract  with  the  United  States.”    28  U.S.C.  § 1491(a)(1). 

14    Under 28 U.S.C. § 1631, if a claim is filed in a court that lacks jurisdiction over it, 

15    “the  court  shall,  if  it  is  in  the  interest  of  justice,  transfer  such  action  .  .  .  to  any 

16    other such court in which the action . . . could have been brought at the time it 

17    was filed.” “Normally transfer will be in the interest of justice because normally 

18    dismissal  of  an  action  that  could  be  brought  elsewhere  is  time‐consuming  and 



                                                         19 
       
 1    justice‐defeating.”  Miller  v.  Hambrick,  905  F.2d  259,  262  (9th  Cir.  1990)  (internal 

 2    quotation  marks  omitted),  quoted  in  Ruiz  v.  Mukasey,  552  F.3d  269,  276  (2d  Cir. 

 3    2009). “Factors militating for a transfer include a finding that a new action filed 

 4    by the litigant would be barred as untimely, and a finding that the original action 

 5    was  filed  in  good  faith.”  Liriano  v.  United  States,  95  F.3d  119,  122  (2d  Cir.  1996) 

 6    (citation omitted). 

 7           In  this  case,  there  is  no  evidence  that  Plaintiffs’  choice  to  move  for 

 8    enforcement of the Settlement Agreement in the district court was the product of 

 9    anything  other  than  a  good‐faith  mistake  or  error  in  interpreting  the  law. And, 

10    although  there  is  no  reason  to  believe  that  Plaintiffs’  claim  would  be  barred  as 

11    untimely  if  filed  in  the  Court  of  Federal  Claims,  a  transfer  would  expedite  the 

12    resolution  of  Plaintiffs’  claim,  “thereby  furthering  the  interest  of  justice.”  Ruiz, 

13    552 F.3d at 276 (transferring case even though claims would be timely if re‐filed). 

14    Finally,  the  United  States  has  indicated  that  it  is  amenable  to  such  a  transfer. 

15    “Given  each  of  these  factors,  we  conclude  that  the  interest  of  justice  is  better 

16    served  by  transfer  to”  the  Court  of  Federal  Claims  “than  by  dismissal.”  Id.  We 

17    therefore remand this case to the district court and respectfully direct that court 

18    to transfer the case to the Court of Federal Claims pursuant to 28 U.S.C. § 1631. 



                                                     20 
       
1                                     CONCLUSION 

2          For  the  foregoing  reasons,  we  VACATE  the  order  of  the  district  court 

3    enforcing  the  parties’  settlement  agreement  and  REMAND  this  matter  for 

4    transfer to the Court of Federal Claims pursuant to 28 U.S.C. § 1631. 




                                              21